DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on February 9, 2022, has been entered. Claims 4-20 and 23 remain pending in the application. Claims 13-20 remain withdrawn as directed to a nonelected invention. Applicant’s amendments to the Abstract have overcome the objection previously set forth in the non-final Office action mailed September 10, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes (US Patent Pub. 2011/0127723, hereinafter Haynes) in view of Baird (US Patent No. 3,895,801, hereinafter Baird), in further view of Burks (US Patent Pub. 2017/0284774, hereinafter Burks).
Regarding claim 4, Haynes discloses a product (Fig. 1; para. 0019) capable of use as a goal in a flying disc came (e.g., by tossing a disc toward the product). The examiner notes that the preamble recitation “for use as a goal in a flying disc game” describes an intended use of the claimed product and does not limit the structure of the product. See MPEP 2111.02.II. The 
Haynes differs from the claimed invention in that Haynes does not teach the rectangular target area is free of any obstruction, and Haynes does not teach an elongate rigid target suspended from the second crossbar by a tether. 
However, with respect to the unobstructed target area, Baird teaches a similar product (Fig. 1, similarly including a pair of side posts and two crossbars 5, 6) for use as a goal in a flying disc game, including a target area (space 23) similarly defined by the side posts and crossbars (5, 6), in which the target area (23) is free of any obstruction, so that a flying disc can pass freely through the target area (Fig. 1; col. 3, lines 11-16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Haynes by simply omitting the obstruction (board 1) from the target area so that the target area is unobstructed, as taught by Baird, in order to permit free passage of a flying disc through the target area.

	Regarding claim 5, the modified Haynes teaches the claimed invention substantially as claimed, as set forth above for claim 4. Haynes further teaches the first crossbar (top member, Fig. 1) is connected to one end of each of the side posts (5) by 90 degree elbow connectors (elbows 2, para. 0019).
	Regarding claim 6, the modified Haynes teaches the claimed invention substantially as claimed, as set forth above for claim 4. Haynes further teaches the second crossbar (bottom member 4, Fig. 1) is connected to each of the side posts (5) by a T-shaped connector (tees 6, para. 0019).
	Regarding claim 7, the modified Haynes teaches the claimed invention substantially as claimed, as set forth above for claim 4. Haynes further teaches the side posts (5) and first and second crossbars (4) are made of the same plastic material (para. 0019). When modifying 
	Regarding claim 8, the modified Haynes teaches the claimed invention substantially as claimed, as set forth above for claim 4. Burks further teaches the elongate, rigid target (62, Fig. 13) may be a can (para. 0049), which is understood to be a hollow cylinder and therefore reads on a pipe material as claimed. Haynes further teaches the side posts (5, Fig. 1) and first and second crossbars (4) are formed of a pipe material (para. 0019, “pipe”).
	Regarding claim 9, the modified Haynes teaches the claimed invention substantially as claimed, as set forth above for claim 4. Burks further teaches the tether is formed of string (para. 0049, “string”).
	Regarding claim 10, the modified Haynes teaches the claimed invention substantially as claimed, as set forth above for claim 4. Haynes further teaches a pair of stakes (3, Figs. 1 and 7) each having an upper end (at left in Fig. 7) that is shaped and configured to be received in one end of a side post (5; see para. 0022, lines 5-6, “the target stand legs are fitted over the remaining visible portion of said spikes”).
	Regarding claim 11, the modified Haynes teaches the claimed invention substantially as claimed, as set forth above for claim 4. Haynes further teaches a kit comprising at least a pair of the products (para. 0011, lines 9-10, “a large number of these target stands may be transported very easily”).
claim 12, the modified Haynes teaches the claimed invention substantially as claimed, as set forth above for claim 10. Haynes further teaches a kit comprising at least a pair of the products (para. 0011, lines 9-10, “a large number of these target stands may be transported very easily”).
	Regarding claim 23, the modified Haynes teaches the claimed invention substantially as claimed, as set forth above for claim 4. As modified above for claim 4 (with board 1 of Haynes omitted, as discussed above), the product of Haynes consists of the pair of side posts (5 of Haynes), the first and second crossbars (4 of Haynes), connectors (elbows 5 and tees 6 of Haynes, Fig. 1) that connect the crossbars (4) to the side posts (5), the tether (i.e., the string taught by Burks), the exactly one elongate, rigid target (62 of Burks), and a pair of stakes (3 of Haynes, Fig. 1; para. 0022).
Response to Arguments
Applicant’s arguments with respect to claims 4-12 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wade (US Patent No. 4,726,593) discloses a target comprising exactly one rigid target suspended from a crossbar below an upper target area.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /March 24, 2022/